Order entered October 21, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00172-CR

                          CHARLES VERNON HAYNES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80283-2013

                                           ORDER
          Appellant’s counsel filed a motion to withdraw and an Anders brief in support of the

motion. The record reflects that appellate counsel Shawn Ismail was also trial counsel. This

Court has held that an attorney who serves as both trial and appellate counsel may not file an

Anders brief. See Chandler v. State, 988 S.W.2d 827, 828 (Tex. App.––Dallas 1999, no pet.).

          Accordingly, we STRIKE the Anders brief filed by counsel Shawn Ismail on October 20,

2014.

          We GRANT the October 16, 2014 motion of Shawn Ismail to withdraw as appellate

counsel. We DIRECT the Clerk of this Court to remove Shawn Ismail as appellant’s attorney of

record.
       We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit the record containing the order appointing new counsel to this Court within

FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jay Bender, Presiding Judge, County Court at Law No. 6; Shawn Ismail; and the

Collin County District Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

         Although counsel discusses various aspects of the proceedings and the sentence, the

brief does not address voir dire, any pretrial motions, or the jury charge as to both the guilt and

punishment stages.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE